Citation Nr: 1101514	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to November 
1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The record includes credible evidence substantiating the 
Veteran's claimed in-service stressor.
	
2.  The preponderance of the evidence shows that the Veteran has 
a diagnosis of PTSD, at least in part predicated on the in-
service fall.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for PTSD, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify and assist 
is necessary.

The first two elements of a PTSD service connection claim are a 
medical diagnosis of PTSD and a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f).  In 
this regard, VA treatment records contain a diagnosis of PTSD, 
which has been related to an in-service incident in which he fell 
from a three-story building.  There are competing findings in the 
file as to whether such stressor was sufficient to support a 
valid diagnosis of PTSD as contemplated under 38 C.F.R. 
§ 4.125(a).  Indeed, a VA examiner in March 2006 found that the 
alleged stressor did not meet the criteria for a diagnosis of 
PTSD. Specifically, he noted the following:

1. Documentation in the Veteran's [service treatment 
records] indicates that [the Veteran] "jumped from a 
second story window" and landed on his feet; 2. There 
is no documented report of a response of fear, 
helplessness or horror; 3. [The Veteran] reports that 
he has no memory of the specific event; 4. Within the 
past eighteen months, the Veteran reports dreams and 
intrusive memories of an event [falling or being 
pushed from a window) that is not consistent with what 
is documented in the subject's [service treatment 
records].  The Veteran's current symptoms complaints 
(irritability, bad dreams, intrusive memories and 
edginess) do result in clinically significant distress 
and are most accurately termed symptoms of anxiety.

By contrast, a November 2007 Mental Health Note found the in-
service fall to meet the criteria for a PTSD stressor in that it 
contained threat to life and serious injury, there was threat to 
physical integrity, and his experience involved feelings of 
intense fear, hopelessness and horror both before and after the 
incident.  

After a review of the record, the Board finds that the evidence 
is in equipoise as to the sufficiency of the PTSD diagnosis, and 
therefore the benefit of the doubt doctrine applies.  See 
38 U.S.C.A. § 5107(b).  Thus, this element has been met.  
Moreover, the reported stressor is referenced in the Veteran's 
service treatment and personnel records, establishing this 
element of the claim.  Indeed, the service treatment records from 
September 29, 1962, reflect that the Veteran jumped from a second 
floor window that evening.  The record indicates that the Veteran 
had been drinking at the time of this incident, but ultimately 
the physical injuries he sustained from this incident were found 
to me in the line of duty, not due to the Veteran's own 
misconduct.  Thus the in-service stressor has been verified.

Thus, the record establishes a current diagnosis of PTSD that 
conforms to the requirements under 38 C.F.R. § 4.125(a), and also 
substantiates the claimed stressor.  Finally, the November 2007 
Mental Health Note relates the current diagnosis to the claimed 
stressor, satisfying the final element of the claim.

Accordingly, service connection for PTSD is warranted.  In 
reaching this conclusion, the evidence is at least in equipoise, 
and the benefit of the doubt doctrine has been appropriately 
applied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


